DAUKSCH, Judge.
This is an appeal from a judgment in a marriage dissolution case.
In the judgment the court awarded a one-quarter interest in appellee’s sailboat to appellant where there is neither a finding of a special equity in the sailboat nor any evidence to support such a finding had it been made. We reverse that award.
The trial court awarded attorney’s fees to the wife even though the appropriate pleadings do not seek such an award. We reverse that award. In all other respects the judgment is affirmed.
AFFIRMED in part; REVERSED in part.
UPCHURCH, J., concurs.
SHARP, J., dissents with opinion.